Citation Nr: 1449808	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-47 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right kidney cancer, status post nephrectomy, as a result of exposure to herbicides (also claimed as a soft tissue sarcoma due to Agent Orange exposure).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's right kidney cancer, status post nephrectomy, did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and is not a result of his active military service, to include exposure to herbicides, from August 1967 to August 1968.


CONCLUSION OF LAW

The criteria for service connection for right kidney cancer, status post nephrectomy, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from right kidney cancer as a result of exposure to Agent Orange during service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, as the Veteran is aware, these diseases do not include kidney cancer.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In this regard, the Veteran contends that kidney cancer should also be considered a presumptive disease associated with herbicide exposure.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).
The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the kidney cancer.

With regard to the first Hickson element, medical evidence of a current disability, private treatment records include a July 2008 report which indicates a diagnosis of renal cell carcinoma.  Accordingly, a current disability is demonstrated.

With respect to the second Hickson element, in-service disease or injury, the Veteran served in Vietnam during the Vietnam War and thus, as noted above, his exposure to herbicides is conceded.  The second Hickson element is therefore met as to an in-service injury.

In sum, the Board acknowledges both that the Veteran has a current diagnosis of right kidney cancer and that and that he was exposed to herbicides while serving in Vietnam.  What remains to be demonstrated, however, is a nexus, or a connection between the Veteran's current disability and his military service. 

Turning to the evidence of record, the Board observes that post-service treatment records show that in July 2008 the Veteran underwent a pre-nephrectomy examination which revealed a right renal mass.  That same month, he underwent a right hand-assisted laparoscopic radical nephrectomy.  The mass was consistent with a renal cell carcinoma.  However, none of the post-service treatment records relate the Veteran's right kidney cancer to his service, including exposure to herbicides.  Upon review of the evidence, the Board observes that the medical evidence of record contains no medical opinion linking the Veteran's right kidney cancer to his military service. 

With regard to presumptive service connection based on the diagnosis of a malignant tumor within one year following separation from service, the Veteran was not diagnosed with any such disability within one year of separation from service.  Accordingly, presumptive service connection is not warranted for a malignant tumor of the kidney.

The Veteran contends that service connection for kidney cancer should be granted on the basis that his two brothers who also served in Vietnam (at the same time) developed cancer:  one developed stomach/colon cancer which resulted in death and the other developed throat cancer that VA stated may be due to Agent Orange exposure.  He also provided the name of a service member who served in his battalion and has been service-connected for diabetes mellitus due to Agent Orange exposure.  See, January 2010 statement.

The Board is sympathetic to the fact that the Veteran's brothers were diagnosed with cancer and that one brother died from the disease, which the Veteran contends is also related to Agent Orange exposure during service.  However, any statements or opinions made with regard to their cancer and a link to their service, are not persuasive evidence that can be used in support of the Veteran's claim as decisions are made based on the individual facts of each particular case.  The same is true with regard to his fellow service member who is receiving benefits for diabetes mellitus which he contends is related to Agent Orange exposure.  

In this regard, it is important for the Veteran to understand that detailed medical review, based on dozens of studies, lead to the conclusion that, giving all Veterans who served in the Vietnam War the benefit of the doubt, that diabetes and other problems (not at issue) should be presumptively associated with herbicide exposure.  This same detailed medical research which lead to the presumption list of many other disabilities failed to find a connection between the Veteran's problem and herbicide exposure.    

The Board has considered the Veteran's contention that since "there is a proven link between Agent Orange and prostate cancer, it seems only logical and highly likely that there is also a link between kidney cancer and Agent Orange exposure."  See, July 2010 statement.

In this regard, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as pain and weight loss). See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of kidney cancer, the issue of causation of such an ailment is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that his kidney cancer is related to his military service including exposure to Agent Orange, the Board ultimately affords the weight of the objective medical evidence of record, which fails to indicate a connection between the Veteran's kidney cancer and his military service, with greater probative weight than the lay opinions of record. 

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's kidney cancer and active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2009, of the criteria for entitlement to service connection for kidney cancer, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

As it relates to the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to his military service is his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against this claim, including treatment records currently on file, as well as the Veteran's own private treatment records, which, unfortunately, indicate a problem that began many years after service with no indicated connection to service many years ago.

Accordingly, the Board finds that referral for a VA medical examination is not warranted.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


